Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 canceled
Claims 10-12 and 15-17 amended
Claims 10-16 pending
Claims 17-20 allowed

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeVilliers (PG Pub 2018/0068860 A1) in view of Antoni (PG Pub 2002/0075468 A1), and in further view of Varadarajan (US Pat. 8,211,510 B1), and with Iarc (Solar and ultraviolet radiation, used as evidentiary support).
Consider Claim 10, DeVilliers teaches the process of manufacturing a semiconductor device [0005] such as transistor [0031], the substrate include semiconductor device having a working surface and an opposite side backside surface [0009]. DeVilliers teaches the substrate having positive and negative z–height deviations labeled as B and D (examiner note the figure uses the reference C for negative z-height deviation), respectively ([0032], Fig. 9), where compressive stress sector is under compressive stress and tensile stress sector is under tensile stress.

    PNG
    media_image1.png
    371
    739
    media_image1.png
    Greyscale

DeVilliers teaches the substrate having alternating sectors of compressive stress (for example dark sectors) and tensile stress (for example light sectors) (Figs. 15), thus having multiple odd number sectors and multiple even number sectors. DeVilliers teaches the coating of backside stress compensation film under the substrate forming compressive films and tensile films in a positive bow (positive Z–height deviation) and negative bow (negative Z–height deviation), respectively [0033]. Therefore, compressive films are coated within the even number sectors, and the tensile films are coated within the odd number sectors. 

    PNG
    media_image2.png
    421
    693
    media_image2.png
    Greyscale


DeVilliers teaches the irradiation of the backside films with pattern actinic radiation [0034]. DeVilliers teaches the backside compressive stress film made from silicon-based material, and the backside tensile stress film made from silicon-based materials [0069].
The combined DeVilliers (with Antoni) does not teach the actinic radiation is an ultraviolet radiation.
However, Iarc teaches the actinic radiation is an ultraviolet radiation between 180-315 nm wavelength (page 283).
Therefore, the actinic radiation of DeVilliers is ultraviolet radiation.
DeVilliers does not teach the use of masking plate having angular sectors to distribute the UV radiation providing even numbered sectors and all number sectors.
However, Antoni is in the process of irradiating a wafer (3) using UV laser (4) through a filter (7) as masking plate (figure 1, [0027]-[0028]), teaches the use of a filter (7/22) as seen in figure 2 [0037], having for angular sectors; transmission quadrant (23) sectors for transmitting the UV radiation, and absorption quadrant (24) sectors where no transmission is passing through the quadrants (figure 2, [0037]).

    PNG
    media_image3.png
    755
    1331
    media_image3.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine DeVilliers with Antoni to use the above masking plate to allow UV irradiation to pass through the masking plate, only through the open angular sectors, irradiating onto the wafer (of DeVilliers), to provide with homogeneous illumination angle distribution on to the wafer, with the aid over the masking plate, UV light distribution [0007].
The combined DeVilliers (with Antoni) teaches the backside stress compensation film comprise silicon nitride film (DeVilliers, [0069]).
The combined DeVilliers (with Antoni) does not teach the irradiated UV (of Shaviv) onto the even numbered section (of DeVilliers) to break the bonding between the silicon nitride within the backside stress compensating film.
However, Varadarajan is in the art of forming semiconductor devices such as nMOS transistor (Col. 2, lines 20-24) by selective/patterning with UV irradiation (Col. 3, lines 37-39), teaches the use of UV irradiation to selectively break bonds in the Si-N film (at the atomic level) (abstract and Col. 5, lines 35-44).
A person having ordinary skill in the art before the effective date of the claimed invention would combine DeVilliers (with Antoni) with Varadarajan to selective UV irradiate on even numbered section of the silicon nitride film to break the Si-N bonds, to provide with higher tensile stress (abstract).
Consider Claim 11, the combined DeVilliers (with Antoni and Varadarajan) teaches that the compressive stress as odd numbered sectors (for example dark sectors) and tensile stress as even-numbered sectors (for example light sectors) (Figs. 15-17). Therefore, each odd numbered sector is between two even numbered sectors and each even numbered sector is between two odd numbered sectors. 
Consider Claims 15-16, the combined DeVilliers (with Antoni and Varadarajan) teaches the process of UV irradiating of a backside stress compensation film (DeVilliers, [0034]), where the backside stress compensation film include tensile stress film in the even numbered sectors of the backside stress film, using masking plates (Antoni, Figure 2, [0037]), where for example odd numbered sectors would be masked by the masking plate sectors (24), allowing the UV irradiation to pass through masking plate sectors (23) irradiating even-numbered sectors. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DeVilliers (PG Pub 2018/0068860 A1) in view of Antoni (PG Pub 2002/0075468 A1), and in further view of Varadarajan (US Pat. 8,211,510 B1), and with Iarc (Solar and ultraviolet radiation, used as evidentiary support), and in further view of Liu (PG Pub 2020/0105523 A1).
Consider Claim 12, the combined DeVilliers (with Antoni and Varadarajan) teaches the disposing of a substrate (105) on a substrate holder of a susceptor (151) where the backside surface (107) exposed to and through the substrate holder of a susceptor (151) within the processing chamber (DeVilliers, Fig. 5). The combined DeVilliers (with Antoni and Varadarajan) teaches the flowing of a glass precursor using gas distribution unit (161) in order for the gas precursor to flow between the substrate (105) and the susceptor (DeVilliers, [0047] and Fig. 5).
The combined DeVilliers (with Antoni and Varadarajan) teaches the processing chamber is CVD (DeVilliers, [0044]).
The combined DeVilliers (with Antoni and Varadarajan) does not teach the use of PECVD processing chamber.
However, Liu is in the art of depositing backside film on a substrate (abstract), teaches the process of depositing compensation layer on the backside of the semiconductor substrate using plasma enhanced chemical vapor deposition process [0033]. Liu teaches the process of forming compensation layer in the tensile region (as a tensile stress film) and in the compressive region (as the compressive stress film) by flowing silicone containing gas precursors [0010] – [0013], where the deposition processing chamber is at vacuum [0082].
A person having ordinary skill in the art before the effective date of the claimed invention would combine DeVilliers (with Antoni and Varadarajan) with Liu to process the backside stress compensation film with PECVD, to mitigate the substrate bowing and compensate the bowing at the front side of the substrate [0033].
Consider Claim 13, the combined DeVilliers (with Antoni and Varadarajan and Liu) teaches the backside stress compensation film comprise silicon nitride film (DeVilliers, [0069]).
Consider Claim 14, the combined DeVilliers (with Antoni and Varadarajan and Liu) teaches the deposition process in a cluster tool (100) and the transferring using transfer on (116) (DeVilliers, [0037] and Fig. 1) and the transferring to the process of actinic radiation using module (135) within the processing system (100) (DeVilliers, [0052] and Fig. 1), where the radiation is an ultraviolet radiation (DeVilliers, [0034]).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 17-20 are allowed. 
None of the previously applied prior art, disclose or suggest the newly amended limitation of having first plurality of plasma zones, second plurality of plasma zones using an RF assembly, where the assembly comprising first plurality of conductive plates and second plurality of conductive plates located in the mutual none overlapping azimuthal angle, arrange around the vertical axis passing through geometrical center of the RF assembly.
Although the prior art of Ishll (PG Pub 2001/0036465 A1) discloses the process of plasma processing system for generating plasma radio frequency for processing a wafer (W) [0032], where the radio frequency waves include microwaves [0002], where an RF electrode assembly (microwave transmitting window 3, figure 12) having first plurality of conductive plates (53) and a second plurality of conductive plates (54) located in mutually none overlapping azimuthal angle ranges around the vertical axis which passes through the geometrical center of the RF electrode assembly (figure 11, [0055]); Ishll does not disclose the generating of plasma zones using the plurality of conductive plates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 07/14/2022, with respect to the rejection(s) of claim(s) 10-20 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of DeVilliers with Antoni and Varadarajan (per claims 10-16).

The applicant argued against the prior art of Shaviv.
However, in light of the newly applied rejection, the applicants arguments are moot.

The applicant argued against the DeVilliers as the newly amended Claims are not disclosed in DeVilliers.
However, the newly applied rejection with Antoni discloses the claimed limitation of masking plates having angular sectors openings (Figure 2). Moreover, DeVilliers uses of actinic radiation is an ultraviolet radiation (as shown in the evidentiary art).

The applicant argued against the DeVilliers on the ground that “there is nothing lacking in DeVilliers that would motivate a person of ordinary skill to look to another reference to improve on the teaching of DeVilliers”. Additionally, the combination of DeVilliers with Varadarajan is not proper, as Varadarajan disclose the irradiation of the entire layer.
However, this is mere and applicant speculation as this is not supported in anywhere in DeVilliers. Moreover, DeVilliers stated in paragraph [0077] that ordinary skilled in the art can perform many variation of the stated invention. Furthermore, DeVilliers would benefit from the process disclosed in Varadarajan without the need of irradiating/processing the entire layer as claimed in Varadarajan, and only irradiate needed areas.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718